Name: Commission Regulation (EEC) No 2868/84 of 11 October 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10 . 84 Official Journal of the European Communities No L 271 / 11 COMMISSION REGULATION (EEC) No 2868/84 of 11 October 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 f), as last amended by Regulation (EEC) No 2801 /84 (8); Whereas, for the period 3 to 9 October 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 12 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 150, 6. 6. 1984, p. 5 . O OJ No L 132, 21 . 5 . 1983, p. 33 . (&lt;) OJ No L 90, 1.4.1984, p. 1 . O OJ No L 167, 25 . 7. 1972, p . 9 . (6) OJ No L 143, 30 . 5 . 1984, p . 4. O OJ No L 191 , 19 . 7 . 1984, p. 19 . (8) OJ No L 263, 4. 10 . 1984, p . 30 . No L 271 /12 Official Journal of the European Communities 12. 10 . 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,047 11,542 11,732 12,252 13,459 13,618 2. Final aids IIIl|| Seeds harvested and processed in :  Federal Republic of Germany (DM) 35,13 36,38 36,96 32,04 34,87 36,00  Netherlands (Fl) 33,62 34,96 35,51 36,06 39,25 40,43  BLEU (Bfrs/Lfrs) 512,71 535,68 544,50 567,17 623,21 619,65  France (FF) 67,04 70,43 71,10 73,62 82,10 83,10  Denmark (Dkr)&gt; 92,96 97,13 98,72 103,10 113,26 113,82  Ireland ( £ Irl) 8,286 8,658 8,794 9,116 10,023 9,951  United Kingdom ( £) 7,231 7,537 7,658 7,980 8,719 8,822  Italy (Lit) 15819 16 524 16512 16983 18 721 18 087  Greece (Dr) 827,96 872,65 888,33 935,40 1 047,85 1 060,57 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,042 19,180 19,662 20,514 21,129 2. Final aids \Il Seeds harvested and processed in : \l  Federal Republic of Germany (DM) 53,42 56,17 57,45 51,94 53,41  Netherlands (Fl) 52,92 55,96 57,27 58,48 60,13  BLEU (Bfrs/Lfrs) 837,36 890,18 912,55 950,52 979,06  France (FF) 114,25 122,19 124,86 129,65 133,87  Denmark (Dkr) 151,82 161,40 165,46 172,63 177,80  Ireland ( £ Irl) 13,533 14,387/ 14,742 15,309 15,770  United Kingdom ( £) 11,596 12,294 12,594 13,119 , 13,499  Italy (Lit) 25 651 27 461 27 846 28 776 29 656  Greece (Dr) 1 444,85 1 550,28 1 593,30 1 671,53 1 727,20 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,235850 2,228710 2,221950 2,215770 2,215770 2,195040 Fl 2,521050 2,514270 2,508230 2,501580 2,501580 2,481460 Bfrs/Lfrs 45,301900 45,359000 45,407500 45,440800 45,440800 45,531300 FF 6,859850 6,872080 6,884750 6,900150 6,900150 6,945230 Dkr 8,090950 8,099670 8,106450 8,119660 8,119660 8,138960 £ Irl 0,721837 0,723808 0,725744 0,727614 0,727614 0,732606 £ 0,592325 0,592988 0,593464 0,593715 0,593715 0,594202 Lit 1 385,14 1 393,58 1 401,86 1 409,41 1 409,41 1 441,17 Dr 92,0694 92,2004 92,3252 , 92,4350 92,4350 92,7266